                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:19-CV-00103-KDB-DCK
 UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                                          ORDER

 JAMES C. BALVICH,

                 Defendant.


          THIS MATTER is before the Court on the parties’ Joint Motion to Enter Consent

Judgment. (Doc. No. 19). Upon consideration of the motion, it is HEREBY ORDERED that the

Joint Motion is GRANTED, and

          IT IS HEREBY ADJUDGED AND DECREED that James C. Balvich is indebted to the

United States for the taxable years 1999 through 2006 in the amount of $4,473,711.27 as of July

31, 2019, plus statutory interest accruing pursuant to 28 U.S.C. § 1961(c) after that date.

          IT IS SO ORDERED.


                                     Signed: August 5, 2020




      Case 5:19-cv-00103-KDB-DCK Document 20 Filed 08/06/20 Page 1 of 1
